SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26083 INTERNET PATENTS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-3220749 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 10850 Gold Center Drive, Suite 250B Rancho Cordova, CA 95670 (Address of principal executive offices) (916) 853-1529 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Sections13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) The aggregate market value of registrant’s voting and non-voting common equity held by non-affiliates of registrant, based upon the closing sale price of the common stock as of the last business day of registrant’s most recently completed second fiscal quarter (June30, 2012), as reported on the Nasdaq Capital Market, was approximately $16,478,000. Registrant is a smaller reporting company as defined in Regulation S-K. Shares of common stock held by each officer, director and holder of 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yeso No x The number of outstanding shares of the Registrant’s Common Stock, par value $0.001 per share, on July 27, 2012 were 7,751,952 shares. FORM10-Q INTERNET PATENTS CORPORATION INDEX PARTI FINANCIAL INFORMATION ITEM 1: Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2012 and December31, 2011 3 Condensed Consolidated Statements of Operations for the three andsix months ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 4: Controls and Procedures 16 PARTII OTHER INFORMATION 16 ITEM 1: Legal Proceedings 16 ITEM 1A: Risk Factors 16 ITEM 6: Exhibits 19 Signature 20 Certifications 2 PARTI: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNET PATENTS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (unaudited) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted short-term investments - Prepaid expenses and other current assets Total current assets Property and equipment, net 44 42 Other assets 27 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Income tax payable - Total current liabilities Income tax liability Total liabilities Commitments and contingencies Stockholders’ equity: Common stock 11 10 Paid-in capital Treasury stock ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 INTERNET PATENTS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Total revenues $
